Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15th December 2020 and 14th January 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 15 of U.S. Patent No. 10,813,147 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current “continuation” application and the “parent” patent application involve claim limitations of: 	“(a terminal that) in response to determining that an amount of a to-be-sent data of the apparatus is less than or equal to a first threshold, wherein the first resource is used by the apparatus to send an uplink application layer data packet to the base station; and a receiver, configured to receive an indication from the base station;” 	“(the terminal) receive[s] a downlink application layer data packet, a downlink signaling data packet, a downlink MAC layer control packet, or downlink control information that is sent from the base station, after the transmitter sends, on the first resource, the uplink application layer data packet to the base station, wherein the downlink application layer data packet, the downlink signaling data packet, the downlink MAC layer control packet, or the downlink control information comprises an identifier of the apparatus for indicating that the base station successfully receives the uplink application layer data packet;” 
“(a base station) configured to send a first resource to a terminal… to receive, on the first resource sent from the transmitter, an uplink application layer data packet, an uplink signaling data packet, an uplink media access control (MAC) layer control packet, or an uplink physical layer sequence that is sent from the terminal, wherein the amount of the uplink application layer data packet, the uplink signaling data packet, the uplink media access control (MAC) layer control packet, or the uplink physical layer sequence is less than or equal to a first threshold;” and 	“(the base station) before the transmitter sends the first resource, receive, on access resource, an access sequence sent from the terminal for requesting the base station to allocate the first resource to the terminal… send a downlink application layer data packet, a downlink signaling data packet, a downlink MAC layer control packet, or downlink control information to the terminal, after the receiver receives the uplink application layer data packet, the uplink signaling data packet, the uplink MAC layer control packet, or the uplink physical layer sequence that is sent from the terminal on the first resource, wherein the downlink application layer data packet, the downlink signaling data packet, the downlink MAC layer control packet, or the downlink control information comprises an identifier of the terminal for indicating that the base station successfully receives the uplink application layer data packet… send a system broadcast message comprising the first resource or a dedicated message comprising the first resource to the terminal.”
---------- ---------- ----------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 3, 5 – 8, 12 and 14 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al (US 2015/0282213 A1).
Claim 1 (similarly Claim 12). Sun shows an apparatus (figs. 1A and 3: UE), comprising:  	at least one processor (fig. 3: UE processor 151); and  	a non-transitory memory storing a program executable by the at least one processor (fig. 3: UE memory 152), wherein the program comprises instructions for:  	in response to an amount of to-be-sent data of the apparatus being less than or equal to a first threshold, sending an access sequence on access resource to a base station ([0016]: the base station receives the preamble sequence over a time-frequency region from the terminal, obtains the size level of data available for transmission from the terminal);  	receiving a first resource from the base station ([0016]: the base station allocates an uplink (UL) grant based on this size level for the terminal, and transmits on the random access response); and  	in response to the amount of the to-be-sent data of the apparatus being less than or equal to a second threshold ([0016]: after the terminal receives and decodes the random access response, the terminal determines whether the Transport Block (TB) size that was granted is equal to or larger than the size of available data for transmission), sending an uplink application layer data packet on the first resource to the base station ([0016]: if the TB size that was granted is equal to or larger than the size of available data to transmit, the terminal shall transmit all the data available for transmission in the allocated UL resource).
Claim 2 (similarly claim 13). Sun teaches the apparatus according to claim 1, wherein the access sequence represents a request for the first resource and the first resource is used to send an uplink application layer data packet of a terminal to the base station ([0083]-[0084]: he terminal multiplexes the terminal identification information, the routing information in the core network, BSR MAC Control Element and traffic data package from application layer with a strict decreasing priority order until the UL grant is exhausted… the scheduled UL grant by the base station… may grant an additional UL resource).
Claim 3 (similarly claim 14). Sun teaches the apparatus according to claim 1, wherein the program further comprises instructions for:  	receiving the access resource and multiple access sequences from the base station ([0044]: the terminal receives the system information from the base station, and obtains configurations from the base station or some pre-defined rules in the specification); and wherein  	the sending the access sequence on the access resource to the base station comprises:  	selecting one access sequence from the multiple access sequences ([0048]: the base station receives a random access preamble sequence over a time-frequency region and determines if the preamble and/or the time-frequency region is/are in the configured or pre-defined special resource pool); and  	sending the access sequence on the access resource to the base station ([0049]: the base station may reply a random access response).
Claim 5 (similarly claim 16). Sun teaches the apparatus according to claim 1, wherein the access sequence or the access resource is received via a broadcast message or a dedicated message ([0031]: the base station may broadcast station system information (SI) that includes configurations about random access and other channel information to the terminals… there may be several separate resource pools, which may be separated through different preamble sequences sets, or through different composite time-frequency region sets, or through different combinations of preamble sequences and composite time-frequency regions).
Claim 6 (similarly claim 17). Sun teaches the apparatus according to claim 1, wherein the program further comprises instructions for sending a buffer status report (BSR) on the first resource to the base station ([0053]: BSR).
---------- ---------- ----------
Claim 7. Sun shows an apparatus (figs. 1A and 3: eNB), comprising:  	at least one processor (fig. 3: eNB processor 161); and  	a non-transitory memory storing a program executable by the at least one processor (fig. 3: eNB memory 162), wherein the program comprises instructions for:  	receiving an access sequence representing a request for a first resource on access resource from a terminal ([0016]: the base station receives the preamble sequence over a time-frequency region from the terminal, obtains the size level of data available for transmission from the terminal);  	sending a first resource to the terminal, wherein the first resource is used to receive an uplink application layer data packet of the terminal from the terminal ([0016]: the base station allocates an uplink (UL) grant based on this size level for the terminal, and transmits on the random access response); and  	receiving the uplink application layer data packet on the first resource from the terminal ([0016]: the terminal shall transmit all the data available for transmission in the allocated UL resource).
Claim 8. Sun teaches the apparatus according to claim 7, wherein the program further comprises instructions for sending the access resource and multiple access sequences to the terminal, wherein the multiple access sequences comprise the access sequence ([0083]-[0084]: he terminal multiplexes the terminal identification information, the routing information in the core network, BSR MAC Control Element and traffic data package from application layer with a strict decreasing priority order until the UL grant is exhausted… the scheduled UL grant by the base station… may grant an additional UL resource).
Claim 10. Sun teaches the apparatus according to claim 7, wherein the program further comprises instructions for sending the access sequence or the access resource to the terminal via a broadcast message or a dedicated message ([0031]: the base station may broadcast station system information (SI) that includes configurations about random access and other channel information to the terminals… there may be several separate resource pools, which may be separated through different preamble sequences sets, or through different composite time-frequency region sets, or through different combinations of preamble sequences and composite time-frequency regions).
Claim 11. Sun teaches the apparatus according to claim 7, wherein the program further comprises instructions for receiving a buffer status report (BSR) on the first resource from the terminal ([0053]: BSR).
---------- ---------- ----------
Claim 18. Sun shows a communication system (fig. 1A), wherein the system comprises:  	a terminal (fig. 1A: UE); and  	a base station (fig. 1A: eNB); wherein  	the terminal, comprises:  	a first non-transitory memory storage comprising first instructions (fig. 3: UE memory 152); and  	a first hardware processor in communication with the first non-transitory memory storage (fig. 3: UE processor 151), wherein the first hardware processor executes the first instructions to:  	in response to an amount of to-be-sent data of the terminal being less than or equal to a first threshold, send an access sequence on access resource to a base station ([0016]: the base station receives the preamble sequence over a time-frequency region from the terminal, obtains the size level of data available for transmission from the terminal);  	receive a first resource from the base station ([0016]: the base station allocates an uplink (UL) grant based on this size level for the terminal, and transmits on the random access response); and  	in response to the amount of the to-be-sent data of the terminal being less than or equal to a second threshold ([0016]: after the terminal receives and decodes the random access response, the terminal determines whether the Transport Block (TB) size that was granted is equal to or larger than the size of available data for transmission), send an uplink application layer data packet on the first resource to the base station ([0016]: if the TB size that was granted is equal to or larger than the size of available data to transmit, the terminal shall transmit all the data available for transmission in the allocated UL resource); [and wherein]  	the base station, comprises:  	a second non-transitory memory storage comprising second instructions (fig. 3: eNB memory 162); and  	a second hardware processor in communication with the second non-transitory memory storage (fig. 3: eNB processor 161), wherein the second hardware processor executes the second instructions to:  	receive an access sequence on the access resource from the terminal ([0016]: the base station receives the preamble sequence over a time-frequency region from the terminal, obtains the size level of data available for transmission from the terminal);  	send the first resource to the terminal ([0016]: the base station allocates an uplink (UL) grant based on this size level for the terminal, and transmits on the random access response); and  	receive the uplink application layer data packet on the first resource from the terminal ([0016]: the terminal shall transmit all the data available for transmission in the allocated UL resource).
Claim 19. Sun teaches the communication system according to claim 18, wherein the access sequence represents a request for the first resource and the first resource is used to send an uplink application layer data packet of the terminal to the base station ([0083]-[0084]: he terminal multiplexes the terminal identification information, the routing information in the core network, BSR MAC Control Element and traffic data package from application layer with a strict decreasing priority order until the UL grant is exhausted… the scheduled UL grant by the base station… may grant an additional UL resource).
Claim 20. Sun teaches the communication system according to claim 18, wherein the access sequence or the access resource is carried in a broadcast message or a dedicated message from the base station to the terminal ([0031]: the base station may broadcast station system information (SI) that includes configurations about random access and other channel information to the terminals… there may be several separate resource pools, which may be separated through different preamble sequences sets, or through different composite time-frequency region sets, or through different combinations of preamble sequences and composite time-frequency regions).
---------- ---------- ----------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al in view of Nayeb Nazar et al (US 2011/0243066 A1).
Claim 4 (similarly claim 15). Sun shows the apparatus according to claim 1; Sun does not expressly describe wherein the program further comprises instructions for:  	receiving a downlink application layer data packet, a downlink signaling data packet, a downlink media access control (MAC) layer control packet, or downlink control information from the base station, wherein  	the downlink application layer data packet, the downlink signaling data packet, the downlink MAC layer control packet, or the downlink control information comprises an identifier of a terminal for indicating that the uplink application layer data packet is successfully received.Nayeb Nazar describes features of: 	receiving a downlink application layer data packet, a downlink signaling data packet, a downlink media access control (MAC) layer control packet, or downlink control information from the base station ([0171]: a UE may be configured to use dynamic explicit selection method where the selection is a function of received control signaling), wherein  	the downlink application layer data packet, the downlink signaling data packet, the downlink MAC layer control packet, or the downlink control information comprises an identifier of a terminal for indicating that the uplink application layer data packet is successfully received ([0171]: the UE is configured with (at least) one UL/DL PCC pair (i.e., a primary serving cell or PCell) and a number N of DL SCC(s)… the UE may use the PUCCH resource indicated in the control signaling (e.g., PDCCH DCI or FAC signaling (e.g., using MAC CE)) with an index (i.e., ACK/NACK Resource indicator (ARI)) to a resource configured by RRC).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Nayeb Nazar in the apparatus of Sun to provide efficient ACK/NACK/DTX methods for signaling and determining when and how the codebook may be applied, etc. ([0086]).
Claim 9. Sun shows the apparatus according to claim 7; Sun does not expressly describe wherein the program further comprises instructions for:  	sending a downlink application layer data packet, a downlink signaling data packet, a downlink media access control (MAC) layer control packet, or downlink control information to the terminal, wherein  	the downlink application layer data packet, the downlink signaling data packet, the downlink MAC layer control packet, or the downlink control information comprises an identifier of the terminal for indicating that the uplink application layer data packet is successfully received.Nayeb Nazar teaches features of: 	sending a downlink application layer data packet, a downlink signaling data packet, a downlink media access control (MAC) layer control packet, or downlink control information to the terminal ([0171]: a UE may be configured to use dynamic explicit selection method where the selection is a function of received control signaling), wherein  	the downlink application layer data packet, the downlink signaling data packet, the downlink MAC layer control packet, or the downlink control information comprises an identifier of the terminal for indicating that the uplink application layer data packet is successfully received ([0171]: the UE is configured with (at least) one UL/DL PCC pair (i.e., a primary serving cell or PCell) and a number N of DL SCC(s)… the UE may use the PUCCH resource indicated in the control signaling (e.g., PDCCH DCI or FAC signaling (e.g., using MAC CE)) with an index (i.e., ACK/NACK Resource indicator (ARI)) to a resource configured by RRC).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Nayeb Nazar in the apparatus of Sun to provide efficient ACK/NACK/DTX methods for signaling and determining when and how the codebook may be applied, etc. ([0086]).
---------- ---------- ----------

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Golitschek Elder von Elbwart et al, US 2017/0214495 A1: a method relating to transmitting data and feedback concerning reception of the data in a wireless communication system.
2. Balasubramanian et al, US 2009/0103455 A1: an apparatus providing mobility support in a multimode network environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        31st May 2022